Citation Nr: 1738750	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 27, 2007, for the award of a 100 percent disability rating for the Veteran's service-connected schizophrenia, undifferentiated type. 


REPRESENTATION

Veteran represented by:	Kathy Lieberman, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran has active service from March 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico that increased the Veteran's disability rating for schizophrenia, from 70 to 100 percent, effective June 27, 2007.  The Veteran filed a notice of disagreement as to the effective date assigned and the RO denied the claim for an earlier effective date in a May 2010 statement of the case.  

In February 2011 the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a July 2011 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand (JMR).  

In March 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).  The matter was returned to the Board before a supplemental statement of the case (SSOC) was issued, therefore it was remanded for the issuance of a SSOC.  A SSOC was issued in December 2016, and the matter is now properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, in the form of an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, was filed at the RO on June 27, 2007.

2.  On June 8, 2007, the Veteran's treatment records indicate a factually ascertainable increase in the Veteran's symptomatology for his service-connected schizophrenia. 


CONCLUSION OF LAW

The criteria for an effective date of June 8, 2007, but no earlier, for the award of the 100 percent evaluation assigned to the Veteran's service-connected schizophrenia, undifferentiated type, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2007 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  Additionally, the Board notes, the Veteran's claim of entitlement to a disability rating in excess of 70 percent for schizophrenia was granted and an effective date was assigned in the September 2009 RO rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

These claims were remanded in March 2012 to obtain outstanding VA medical records concerning the Veteran's treatment for his service-connected schizophrenia, in particular by a Dr. Vega.  Those records have been obtained and associated with the Veteran's claims file.  The case was remanded again in August 2015 to issue a SSOC.  As noted above, that SSOC was issued in December 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to June 27, 2007, for the grant of his total evaluation for schizophrenia.  Specifically, in a June 2010 statement, the Veteran asserted that the evidence of record establishes that he had been unable to work since 1987, and that therefore, the effective date of the total evaluation should be in 1987. 

The Board notes here that in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  Thus, the only rating decisions at issue in the present case are those in the current appellate period related to the Veteran's June 2007 claim.  

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.   § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).

Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one-year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment.

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2016).

The effective date of a benefit is based upon a variety of factors, including the date of claim for a benefit and date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has established that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based upon individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson establishes when a claim for individual unemployability must be recognized or inferred.  

Under Diagnostic Code (DC) 9204, contemplating schizophrenia, undifferentiated type, a maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9204 (2016).



Analysis

A review of the Veteran's treatment records from June 26, 2006, to present indicated the Veteran did not seek treatment for his service-connected schizophrenia from June 26, 2006, through June 8, 2007.  He did not have prescribed medication to treat the condition.  His treatment records only note treatment for hypertension and a skin condition during that period with the addition of immunizations.  However, on June 8, 2007, the Veteran reported nervousness and crying spells.  He had poor impulse control and occasional ideas of self-harm.  At that time, he was prescribed Celexa and Ativan by Dr. Vega.  On June 29, 2007, he was seen for a follow up examination, where he displayed similar symptoms and requested an increased dosage of his medications. 

The Veteran was afforded a VA psychiatric evaluation in September 2007.  At that time, relevant findings included: dysphoric mood; restlessness; psychomotor retardation; impoverished speech; apathetic attitude; mildly impaired remote and immediate memory and moderately impaired recent memory; blunted affect; paucity of ideas; poverty of thought; average intelligence; and good impulse control.  No abnormality as to judgment or insight was noted, and the Veteran presented with the ability to maintain minimum personal hygiene and presented without inappropriate, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, hallucinations, delusions, episodes of violence, or sleep impairment.  The Veteran was intact to person and place, but not to time.  The Veteran was unable to conduct serial 7's or spell a word forward and backward.  The examiner diagnosed the Veteran with dementia, not otherwise specified, and schizophrenia, chronic, undifferentiated type, and opined that the Veteran's cognitive impairment overshadowed any other psychiatric symptoms and that such diagnoses were separate and distinct, without any relation to each other.  She opined that the Veteran demonstrated total social and occupational impairment due to his cognitive decline, and that his psychiatric condition did not have significant effects on his employability.  

VA treatment records dated in December 2007, September 2008, and March 2009, indicate that the Veteran was treated for his psychiatric condition.  Records of such instances of treatment indicate that mental status examination on all three occasions was almost identical.  On those occasions, the Veteran presented oriented in all spheres and appropriately dressed and groomed, with adequate hygiene.  Relevant findings included: preserved memory; normal gait and coordination; cooperative but unspontaneous attitude; depressed and anxious mood; constricted affect; low-pitched speech; coherent and relevant thought processes; and fair insight and judgment.  The Veteran presented without delusions, illusions, or audiovisual hallucinations, ideas of aggression or self-harm, or dyskinetic movement.  However, the Veteran complained of audiovisual hallucinations in that he reported that someone near to him calls his name at times.  

The Veteran underwent additional VA psychiatric evaluation on July 20, 2009.  At that time, relevant findings included: lethargic psychomotor activity; soft or whispered, coherent, clear, and illogical speech; cooperative attitude; flat affect; depressed mood; intact attention; thought content preoccupied with one or two topics; persecutory delusions; normal remote memory and mildly-impaired recent and immediate memory; below average intelligence; partial insight; persistent audiovisual hallucinations; homicidal and suicidal thoughts; and good impulse control.  The Veteran presented oriented in all spheres and without panic attacks, inappropriate, obsessive, or ritualistic behavior, or episodes of violence.  The examiner diagnosed the Veteran with schizophrenia, chronic, with severe and persistent depression, and opined that there was total social and occupational impairment due to his mental disorder.  

By its September 2009 rating decision, the RO determined that an increase in the disability evaluation assigned to the Veteran's schizophrenia was warranted, and assigned the Veteran a total evaluation, 100 percent, effective June 27, 2007, the date of the Veterans claim of entitlement to a disability rating in excess of 70 percent for schizophrenia was filed at the RO.

The most recent arguments by the Veteran's representative state that June 8, 2007, treatment record, was the first factually ascertainable indication that the Veteran's symptomology had increased.  This is consistent with the record.  The June 8, 2007, treatment notes were a notable escalation of the Veteran's symptoms.  He had previously not been noted for any symptoms of his schizophrenia at his VA appointments and had not been prescribed medications.  His symptoms included occasional but persistent threat of harm to himself at that time, which factored into the eventual total rating granted.  Further, this argument is supported by the temporal proximity of the June 8, 2007, visit to the filing of the Veteran's claim for an increased rating on June 27, 2007.  There is, however, no factually ascertainable increase in the Veteran's symptomatology prior to that date.  There are not doctor's visits or reported increases in symptomatology within the year predating the Veteran's claim.  Therefore, affording the Veteran' the benefit of the doubt, June 8, 2007, was the earliest time the Veteran's increased could be factually ascertained.

As the ascertainable increase was with-in the year preceding the Veteran's filing of his claim, he is entitled to an effective date of June 8, 2007. 


ORDER

Entitlement to an effective date of June 8, 2007, but no earlier, for the award of a 100 percent disability rating for the Veteran's service-connected schizophrenia, undifferentiated type, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


